Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 1-8 and 16-23, drawn to a method for wireless communication by a first wireless access point, the method comprising: obtaining a transmission opportunity for wireless communication via a wireless channel; selecting one or more other wireless access points to participate in the transmission opportunity; determining a maximum transmit power permitted to be used by each of the one or more selected access points for transmissions during the transmission opportunity; transmitting a message to the one or more selected access points that includes, for each of the selected access points: an indication of time and frequency resources of the transmission opportunity usable by the selected access point to transmit data to, or receive data from, one or more wireless stations associated with the selected access point during the transmission opportunity, and an indication of the maximum transmit power for the selected access point; and transmitting data to, or receiving data from, one or more first wireless stations associated with the first wireless access point using the indicated time and frequency resources, disclosed in Figures 1-9 and 11, and Specification: Sections 0029-0106 and 0123-0138, classified in H04J4/00.
II.  Claims 9-15 and 24-30, drawn to a method for wireless communication by a first wireless access point, the method comprising: receiving a first frame from at least one station associated with a second wireless access point; determining a received power of the first frame; transmitting a second frame to the second wireless access point that includes a power indication based on the received power;
receiving a third frame from the second wireless access point that includes: an indication of time and frequency resources of a transmission opportunity usable by the first wireless access point to transmit 
transmitting data to, or receiving data from, one or more of the wireless stations associated with the first wireless access point using the indicated time and frequency resources at a power at or below the indicated maximum transmit power, disclosed in Figures 1-5B, 7, and 10-11, and Specification: Sections 0029-0074, 0077, 0078, and 0107-0138, classified in H04W24/00.
Inventions I and II are directed to related processes.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have a materially different design, mode of operation, function and effect, are mutually exclusive and are not obvious variants.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  Invention I is directed to a method for wireless communication by a first wireless access point, the method comprising: obtaining a transmission opportunity for wireless communication via a wireless channel; selecting one or more other wireless access points to participate in the transmission opportunity; determining a maximum transmit power permitted to be used by each of the one or more selected access points for transmissions during the transmission opportunity; transmitting a message to the one or more selected access points that includes, for each of the selected access points: an indication of time and frequency resources of the transmission opportunity usable by the selected access point to transmit data to, or receive data from, one or more wireless stations associated with the selected access point during the transmission opportunity, and an indication of the maximum transmit power for the selected access point; and transmitting data to, or receiving data from, one or 
receiving a third frame from the second wireless access point that includes: an indication of time and frequency resources of a transmission opportunity usable by the first wireless access point to transmit data to, or receive data from, one or more wireless stations associated with the first wireless access point during the transmission opportunity, and an indication of a maximum transmit power permitted to be used by the first wireless access point for transmissions using the time and frequency resources; and
transmitting data to, or receiving data from, one or more of the wireless stations associated with the first wireless access point using the indicated time and frequency resources at a power at or below the indicated maximum transmit power.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F; 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571) 272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Christine Ng/
Examiner, AU 2464
March 1, 2022